internal_revenue_service number release date index number ----------------------------------- ------------------------------ ---------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-135511-09 date january legend company -------------------------------------------------- --------------------------------------------------- state date1 year1 ------------- ---------------------- ------- agreement ---------------------------------------------------------------------- plan1 plan2 x y z ------------------------------------- ------------------------------------------ ------------------------------ ------------------------------------------------ ------------------------------------------------ dear ------------------ we received a letter dated date and subsequent correspondence written on behalf of company requesting a ruling under sec_1361 of the internal_revenue_code this letter responds to that request plr-135511-09 facts company was organized in year1 after several restructurings company incorporated in state company filed form_2553 election by a small_business_corporation effective date1 company has issued and outstanding shares of stock x y and z comprised of voting and non-voting common_stock company represents that all of the stock confers identical rights to distributions and liquidation proceeds under an agreement among company and its shareholders the agreement shares of x and y stock are transferable to third parties subject_to certain purchase rights of company and certain non-selling shareholders if a shareholder wants to transfer x or y stock to a person other than a permitted transferee as defined in the agreement the remaining shareholders of x and y stock and company are entitled to purchase or redeem the shares at a defined purchase_price under rights of first refusal in accordance with a prescribed set of priority rules and limitations company has the right to mandate the automatic redemption of company stock in the event a shareholder ceases to qualify as a valid s_corporation shareholder company adopted a stock_option plan plan1 with the intention that the plan not qualify as an incentive_stock_option plan under sec_422 plan1 provides that key employees and independent directors of the company may be given stock_options to purchase z stock these options vest over the prescribed term and upon vesting the employee may exercise the stock_option at a price equal to the book_value as determined under plan1 of the underlying shares of z stock as of the date of the grant of the option in addition the stock_options and the shares of z stock issued upon the exercise are nontransferable pursuant to the provisions of plan1 company may be required to redeem the z stock on specified dates for a redemption price equal to the book_value on certain valuation dates as determined under plan1 for redemption purposes under plan1 the book_value per share for z stock may not exceed the book_value per share of x stock company later adopted a restricted_stock_plan plan2 plan2 is a restricted_stock_plan in which certain key employees and independent directors are granted restricted z stock awards the awards of restricted z stock vest over a term of years and the shares are nontransferable pursuant to the provisions of plan2 company may be required to redeem the z stock on specified dates for a redemption price equal to the book_value on certain valuation dates as determined under plan2 for redemption purposes under plan2 the book_value per share for z stock may not exceed the book_value per share of x stock plr-135511-09 company represents that the agreement plan1 and plan2 were not created as a plan to circumvent the one class of stock requirement for s_corporations company further represents that for redemption purposes book_value is determined using generally_accepted_accounting_principles gaap law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation that among other things does not have more than one class of stock accordingly s_corporations may not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that for purposes of subchapter_s stock that is issued in_connection_with_the_performance_of_services within the meaning of sec_1_83-3 and that is substantially nonvested within the meaning of sec_1_83-3 is not treated as outstanding_stock of the corporation and the holder of that stock is not treated as a shareholder solely by reason of holding the stock unless the holder makes an election with respect to the stock under sec_83 sec_1_1361-1 provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock thus if all shares of stock of an s_corporation have identical rights to distribution and liquidation proceeds the corporation may have voting and nonvoting common_stock a class of stock that may vote only on certain issues irrevocable proxy agreements or groups of shares that differ with respect to rights to elect members of the board_of directors sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 plr-135511-09 sec_1_1361-1 provides that buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation's outstanding shares of stock confer identical distribution and liquidation rights unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below the fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation's shares of stock confer identical rights sec_1_1361-1 provides that a determination of book_value will be respected if the book_value is determined in accordance with generally_accepted_accounting_principles including permitted optional adjustments sec_1_1361-1 provides that except as otherwise provided in the paragraph a call option warrant or similar instrument collectively call option issued by a corporation is treated as a second class of stock of the corporation if taking into account all the facts and circumstances the call option is substantially certain to be exercised by the holder or a potential transferee and has a strike_price substantially below the fair_market_value of the underlying stock on the date that the call option is issued transferred by a person who is an eligible shareholder under sec_1_1361-1 to a person who is not an eligible shareholder under sec_1_1361-1 or materially modified sec_1_1361-1 provides that a call option that is issued to an individual who is either an employee or an independent_contractor in_connection_with_the_performance_of_services for the corporation or a related corporation and that is not excessive by reference to the services performed is not treated as a second class of stock for purposes of sec_1_1361-1 if the call option is nontransferable within the meaning of sec_1_83-3 and the call option does not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 at the time the option is issued conclusion plr-135511-09 based solely on the facts submitted and the representations made we conclude that the agreement plan1 and plan2 do not cause company to have more than one class of stock for purposes of sec_1361 except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the above-described facts under any other provision of the code specifically no opinion is expressed or implied concerning whether company's s_corporation_election was a valid election under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company's representative sincerely s tara p volungis senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
